 Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 1 of 13 PageID: 1




Joseph K. Jones, Esq.
JONES, CHULSKY & KESSLER, LLC
330 Mounts Corner Drive, Suite 417
Freehold, NJ 07728
Phone: (877) 827-3395
Fax: (877) 827-3394
Attorneys for Plaintiff(s)

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


LAWRENCE HERSH, on behalf of himself and                Civil Case Number: _____________
all others similarly situated,

                     Plaintiff(s),                                CIVIL ACTION

                                                      CLASS ACTION COMPLAINT AND
                   -against-                            DEMAND FOR JURY TRIAL

BUSINESS REVENUE SYSTEMS, INC.,

                     Defendant(s).


                        LOCAL CIVIL RULE 10.1 STATEMENT

      1.     The mailing addresses of the parties to this action are:

             LAWRENCE HERSH
             17 Sylvan Street, 102B
             Rutherford, New Jersey 07070

             BUSINESS REVENUE SYSTEMS, INC.
             3208 Division Street
             Burlington, Iowa 52601

                               PRELIMINARY STATEMENT

      2.     Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, BUSINESS REVENUE SYSTEMS, INC.

(“BUSINESS REVENUE SYSTEMS”) and JOHN DOES 1-25 their employees, agents and

successors (collectively “Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt

                                         Page 1 of 12
  Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 2 of 13 PageID: 2




Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging

in abusive, deceptive and unfair practices.

                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                              PARTIES

        6.       Plaintiff is a natural person, a resident of Bergen County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       BUSINESS REVENUE SYSTEMS maintains an office at 3208 Division Street,

Burlington, Iowa 52601.

        8.       BUSINESS REVENUE SYSTEMS uses the instrumentalities of interstate

commerce or the mails to engage in the principal business of collecting debt and/or to regularly

engage in the collection or attempt to collect debt asserted to be due or owed to another.

        9.       BUSINESS REVENUE SYSTEMS is a “Debt Collector” as that term is defined

by 15 U.S.C. § 1692(a)(6).

        10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal



                                              Page 2 of 12
  Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 3 of 13 PageID: 3




Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent letters and/or
                   notices from BUSINESS REVENUE SYSTEMS (See
                   Exhibit A), which included the alleged conduct and
                   practices described herein.

                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP

                                            Page 3 of 12
Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 4 of 13 PageID: 4




                Rule 5.2, redacted the financial account numbers and/or personal

                identifiers in said letter.

             b. Commonality: There are questions of law and fact common to the class

                members which predominate over questions affecting any individual Class

                member.       These common questions of law and fact include, without

                limitation:

                i.      Whether the Defendants violated various provisions of the

                        FDCPA;

                ii.     Whether Plaintiff and the Class have been injured by the

                        Defendants' conduct;

                iii.    Whether Plaintiff and the Class have sustained damages and are

                        entitled to restitution as a result of Defendants' wrongdoing and if

                        so, what is the proper measure and appropriate statutory formula to

                        be applied in determining such damages and restitution; and

                iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

             c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                the same operative facts and are based on the same legal theories.

             d. Adequacy of Representation: Plaintiff has no interest adverse or

                antagonistic to the interest of the other members of the Class. Plaintiff will

                fairly and adequately protect the interest of the Class and has retained

                experienced and competent attorneys to represent the Class.




                                      Page 4 of 12
  Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 5 of 13 PageID: 5




        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

        17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

        18.     At some time prior to July 20, 2020, Plaintiff allegedly incurred a financial

obligation to NEW JERSEY IMAGING NETWORK, LLC (“NEW JERSEY IMAGING”).

        19.     Plaintiff allegedly incurred the NEW JERSEY IMAGING obligation in

connection with medical services and goods.

        20.     The NEW JERSEY IMAGING obligation arose out of a transaction, in which

money, property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.




                                            Page 5 of 12
 Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 6 of 13 PageID: 6




       21.     Plaintiff incurred the NEW JERSEY IMAGING obligation by obtaining goods

and services which were primarily for personal, family and household purposes.

       22.     The NEW JERSEY IMAGING obligation did not arise out of a transaction that

was for non-personal use.

       23.     The NEW JERSEY IMAGING obligation did not arise out of a transaction that

was for business use.

       24.     The NEW JERSEY IMAGING obligation is a "debt" as defined by 15 U.S.C. §

1692a(5).

       25.     NEW JERSEY IMAGING and/or its predecessor is a "creditor" as defined by 15

U.S.C. § 1692a(4).

       26.     On or before July 20, 2020, the NEW JERSEY IMAGING obligation was

referred to BUSINESS REVENUE SYSTEMS for the purpose of collection.

       27.     At the time the NEW JERSEY IMAGING obligation was referred to BUSINESS

REVENUE SYSTEMS the NEW JERSEY IMAGING obligation was past due.

       28.     At the time the NEW JERSEY IMAGING obligation was referred to BUSINESS

REVENUE SYSTEMS the NEW JERSEY IMAGING obligation was in default.

       29.     Defendants caused to be delivered to Plaintiff a letter dated July 20, 2020, which

was addressed to Plaintiff and sought a balance of $200.00 on the NEW JERSEY IMAGING

obligation. A copy of said letter is annexed hereto as Exhibit A, which is fully incorporated

herein by reference.

       30.     The July 20, 2020 letter was sent to Plaintiff in connection with the collection of

the NEW JERSEY IMAGING obligation.




                                          Page 6 of 12
 Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 7 of 13 PageID: 7




       31.     The July 20, 2020 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       32.     The July 20, 2020 letter was the initial written communication that Plaintiff

received from Defendant. No other written communication was received by Plaintiff from

Defendant within five days of the July 20, 2020 letter.

       33.     Upon receipt, Plaintiff read the July 20, 2020 letter.

       34.     The July 20, 2020 letter stated in part:

               Unless you notify this office in writing within thirty (30) days
               after receiving this notice that you dispute the validity of the debt
               or any portion thereof, this office will assume this debt is valid.
               [emphasis added].

       35.     Defendant’s letter requires that all disputes made by Plaintiff and others similarly

situated be in writing rather than verbal.

       36.     A consumer may effectively make a dispute to a debt collector over the telephone,

including notifying the debt collector that the consumer is the victim of identity theft.

       37.     BUSINESS REVENUE SYSTEMS knew or should have known that its actions

violated the FDCPA.

       38.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                          POLICIES AND PRACTICES COMPLAINED OF

       39.     It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

               (a)     Using false, deceptive or misleading representations or means in
                       connection with the collection of a debt;



                                             Page 7 of 12
  Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 8 of 13 PageID: 8




                 (b)       Failing to provide the notices required under the FDCPA; and

                 (c)       Overshadowing and/or contradicting Plaintiff’s rights under the FDCPA.

        40.      Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        41.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        42.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        43.      Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.

        44.      Defendant’s letters would cause the least sophisticated consumer to believe that all

disputes to the debt collector had to be reduced to a written communication.

        45.      The July 20, 2020 letter fails to properly inform the least sophisticated consumer

of his or her rights as mandated by 15 U.S.C. § 1692g(a)(3).

        46.      Defendants violated 15 U.S.C. § 1692e of the FDCPA as described herein in

connection with their communications to Plaintiff and others similarly situated.

        47.      Defendants engaged in false, deceptive, or misleading representations or means in

violation of 15 U.S.C. § 1692e and § 1692e(10).

        48.      Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

                                                Page 8 of 12
 Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 9 of 13 PageID: 9




       49.     Section 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       50.     Defendants violated 15 U.S.C. § 1692e(10) which prohibits the employment of

false and deceptive means of collecting debt.

       51.     Defendant violated the FDCPA by overshadowing and/or contradicting the notice

mandated by 15 U.S.C. § 1692g(a)(3).

       52.     Defendant violated the FDCPA by requiring that all disputes be in writing even

though 15 U.S.C. § 1692g(a)(3) does not require a written dispute.

       53.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       54.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       55.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       56.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       57.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       58.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       59.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.




                                           Page 9 of 12
Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 10 of 13 PageID: 10




        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: July 15, 2021                                  Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                           Page 10 of 12
Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 11 of 13 PageID: 11




                       CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: July 15, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 11 of 12
Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 12 of 13 PageID: 12




              EXHIBIT

                                 A


                                Page 12 of 12
Case 2:21-cv-13694-ES-JBC Document 1 Filed 07/15/21 Page 13 of 13 PageID: 13
